AO 154 (10/03) Substitution
                      Case  of Attorney
                                2:14-cv-00727-TLN-DB           Document 55 Filed 09/11/20 Page 1 of 2

                                    UNITED STATES DISTRICT COURT
                                                   Eastern    District of        California

                  Fred Foulk, et. al.                                       CONSENT ORDER GRANTING
                                            Plaintiff (s),                  SUBSTITUTION OF ATTORNEY
                           v.
            Luis Gabriel Rio Sosa, et al.
                                                                            CASE NUMBER: 2:14-cv-00727-TLN-DB
                                         Defendant (s),

           Notice is hereby given that, subject to approval by the court,                      Dr. Andrew Pomazal                          substitutes
                                                                                                        (Party (s) Name)

                         Michael A. Terhorst                                , State Bar No.             164679              as counsel of record in place
                          (Name of New Attorney)

place of      Dr. Andrew Pomazal, Pro Se                                                                                                                 .
                                                        (Name of Attorney (s) Withdrawing Appearance)



Contact information for new counsel is as follows:
           Firm Name:              Beeson Terhorst, LLP
           Address:                510 Bercut Drive, Suite V, Sacramento, CA 95811
           Telephone:              (916) 444-3400                                  Facsimile (916) 444-3421
           E-Mail (Optional):      michael@beesonterhorst.com

I consent to the above substitution.                                                                    /S/ Andrew Pomazal
Date:         09/03/2020
                                                                                                             (Signature of Party (s))

I consent to being substituted.
Date:         9/3/2020
                                                                                                    (Signature of Former Attorney (s))

I consent to the above substitution.
Date:         9/3/2020                                                                                  /S/ Michael A. Terhorst
                                                                                                          (Signature of New Attorney)



The substitution of attorney is hereby approved and so ORDERED.
Dated: September 10, 2020




[Note: A separate consent order of substitution must be filed by each new attorney wishing to enter an appearance.]
Case 2:14-cv-00727-TLN-DB Document 55 Filed 09/11/20 Page 2 of 2
